Citation Nr: 0208564	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the left femur prior to June 23, 1997.  

2.  Entitlement to an increased initial rating for left knee 
arthritis, due to the left femur fracture, currently rated 10 
percent disabling.  

3.  Entitlement to an increased rating for unspecified 
chronic disability of the lumbar spine manifested by 
limitation of motion, due to the left femur fracture, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
residuals of a fracture of the mid-shaft of the left femur; 
and a November 1998 rating decision that granted service 
connection and an initial 10 percent rating for left knee 
arthritis, due to the service-connected residuals of a 
fracture of the left femur, effective June 23, 1997.  

In November 1999, the Board remanded the issues for further 
development.  The Board is satisfied that the requested 
development has been accomplished and will address the merits 
of the claims in this decision.  

In November 1999, the Board also remanded the issue of 
entitlement to service connection for nerve damage to the 
left leg, including as secondary to the service-connected 
residuals of a left femur fracture.  In an April 2001 rating 
decision of the Des Moines, Iowa, RO, separate service 
connection was granted for the left leg nerve damage, and an 
initial 10 percent rating was assigned effective June 23, 
1997.  The veteran has not disagreed with the rating assigned 
for this disability.  Therefore, the Board finds that the 
issue is no longer in appellate status and will not be 
addressed in this decision.  

The issue of entitlement to an increased rating for 
unspecified chronic disability of the lumbar spine, 
manifested by limitation of motion, will be addressed in the 
Remand portion of this decision.  

In her April 2002 Written Brief Presentation, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This issue has not been 
adjudicated by the RO and has not been certified for 
appellate review.  It is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Prior to June 23, 1997, the service-connected fracture of 
the left femur was manifested by shortening of the left leg 
length by one centimeter, as compared to the right leg.  

3.  Throughout the rating period on appeal, the veteran's 
left knee arthritis, confirmed by X-ray, has been manifested 
by weakness, crepitus, and pain, worse on use, productive of 
functional impairment comparable to no more than leg flexion 
limited to 45 degrees or leg extension limited to 10 degrees.  

4.  Instability of the left knee has not been clinically 
shown at any time during the rating period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the left femur, prior to June 23, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250 - 5257, 5260, 
5261, 5275 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
left knee arthritis, due to the left femur fracture, have not 
been met, and a separate rating for instability is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  That law substantially revised VA's duty 
to assist claimants for VA benefits.  It also included an 
enhanced duty to notify the claimant as to what information 
and evidence is necessary to substantiate the claim.  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
notify a claimant of the information and evidence needed to 
substantiate a claim, and must assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The rating 
decision, statement of the case, supplemental statement of 
the case, and VA letters, advised the veteran of the 
applicable law, information and evidence need to substantiate 
the claims, as well as the reasons and bases for the denials.  
Additionally, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  Letters were sent to the 
private treating physicians identified by the veteran, and he 
was informed that he was ultimately responsible for ensuring 
that these records were supplied by the provider.  His VA 
outpatient treatment reports were associated with the record.  
In addition, he was afforded the necessary VA examinations 
during the course of the rating period on appeal.  Hence, the 
Board finds that VA's duties set forth in the VCAA have been 
substantially complied with and no further development is 
warranted.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

The November 1998 rating decision appealed was the initial 
rating which granted service connection for left knee 
arthritis and assigned a 10 percent evaluation.  Therefore, 
relative to this disability, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, compared with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating solely on the 
basis of loss of range of motion must be considered with 
38 C.F.R. §§ 4.40, 4.45 (regulations pertaining to functional 
loss of the joints due to pain, etc.).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code (DC) 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply in conjunction therewith.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under 38 C.F.R. Part 4, DC's 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability. Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion in order to obtain the 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of these codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  In a 
later opinion, the General Counsel noted that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized.  VAOPGCPREC 9-98.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. Part 4, DC 5010.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating will be 
assigned if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned.  These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, DC 5003, including Note 1 
(2001).  

For the purpose of rating disability due to arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (2001).

The veteran's service-connected left knee arthritis, due to a 
left femur fracture, is currently rated 10 percent disabling 
under the provisions of DC's 5010-5261of VA's Schedule for 
Rating Disabilities, at 38 C.F.R. § 4.71a (2001).  As 
discussed above, DC 5010 pertains to traumatic arthritis.  DC 
5261 pertains to limitation of extension of the leg.  A 
noncompensable rating is assigned when extension is limited 
to 5 degrees; a 10 percent rating is assigned when extension 
is limited to 10 degrees; and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261 (2001).  


Ratings are also provided for limitation of flexion of the 
leg.  A noncompensable rating is assigned when flexion is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees; and a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2001).  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in extension and 
flexion.  38 C.F.R. § 4.71, Plate II (2001).

DC 5257 pertains to "recurrent subluxation or lateral 
instability of the knee."  Slight impairment warrants a 
10 percent rating.  Moderate impairment warrants a 20 percent 
rating, and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5257 (2001).  

DC 5255 pertains to "impairment of the femur."  Malunion of 
the femur, with slight knee or hip disability is assigned a 
10 percent disability rating.  Malunion of the femur, with 
moderate knee or hip disability is assigned a 20 percent 
disability rating.  Malunion of the femur, with marked knee 
or hip disability warrants a 30 percent disability rating.  A 
60 percent rating may be assigned if the evidence reflects a 
fracture of the surgical neck of the femur, with false joint; 
or nonunion of the shaft or anatomical neck of the femur 
without loose motion and weightbearing preserved with the aid 
of a brace.  38 C.F.R. § 4.71a, DC 5255 (2001).  

Additional provisions which are potentially applicable to the 
veteran's left hip disability include Diagnostic Codes 5250, 
5251, 5252, 5253, and 5254.  Diagnostic Code 5250 relates to 
ankylosis of the hip and Diagnostic Code 5254 requires a 
flail joint of the hip. Under Diagnostic Code 5251, 
limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  Diagnostic Code 5252 provides that 
limitation of flexion of either thigh to 45 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that flexion be limited to 30 degrees.  Pursuant to 
Diagnostic Code 5253, limitation of abduction of the thigh 
with motion lost beyond 10 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 
5252, 5253, and 5254 (2001). 

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted. Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted. Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Under 38 C.F.R. Part 4, Diagnostic Code 5275 (1995), a 
10 percent evaluation is warranted for shortening of the 
lower extremity by 11/4 to 2 inches.  This rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.

I.  Compensable Rating for Residuals of a Fracture of the 
Left Femur, 
Prior to June 23, 1997

When service connection was initially granted for residuals 
of a left femur fracture in a February 1981 rating decision, 
the record reflected that the veteran sustained a spiral 
fracture of his left femur in a parachute jump.  He was 
placed in skeletal traction and then a hinged cast.  Upon VA 
examination in January 1981, there was no deformity of the 
left thigh and the left knee demonstrated full range of 
motion.  The diagnosis was healed spiral fracture of the mid-
shaft of the left femur, with no apparent residuals.  Based 
on this clinical picture, a noncompensable rating was 
assigned under DC 5255, which pertains to impairment of the 
femur.  

In March 1990, the veteran filed a reopened claim for an 
increased rating for his left leg disability.  As noted 
above, the October 1990 rating decision on appeal denied the 
claim.  

Upon VA examination in August 1990, there was no deformity of 
the left leg, and no tenderness to palpation of the femoral 
shaft.  There was a one-centimeter difference in the length 
of the veteran's legs, with the left leg being the shorter.  
He demonstrated good range of motion in both the hip and the 
knee.  There was no muscle atrophy of the left thigh, and no 
crepitation upon motion of the left knee.  An X-ray of the 
left knee resulted in an impression of suspicion of arthritic 
changes in the left knee.  X-ray of the left femur revealed 
an old healed comminuted fracture of the mid-shaft of the 
left femur.  

A March 1997 treatment report from J.K., DPM, showed that the 
veteran complained of progressive weakness in the left leg.  
She surmised that he had some type of nerve damage that was 
due to the fracture.  He also complained of left knee pain, 
and she suspected that he may have arthritis.  He was 
referred for additional testing.  

An August 1997 VA outpatient treatment report showed that the 
veteran complained of pain and giving away of the left knee.  
The pain was described as worse on use.  Clinical evaluation 
revealed no effusion in the joint; however, there was 
tenderness over the medial facet of the patella.  Range of 
motion was from zero degrees to 120 degrees with crepitus.  
There was no ligament pathology.  X-rays showed early 
osteoarthritis of the left knee, and an old, healed fracture 
of the diaphysis of the left femur.  Upon VA examination in 
October 1997, the veteran was diagnosed with osteoarthritis 
of the left knee, and status post fracture of the left femur 
without any residual abnormality.  

Based on this evidence, the Board concludes that a 
compensable rating for residuals of a fracture of the left 
femur prior to June 23, 1997, is not warranted.  Although the 
August 1990 X-ray resulted in an impression of suspicion of 
osteoarthritis in the left knee, the knee demonstrated 
"good" range of motion at that time, and there was no 
crepitation.  There was no indication that there was pain on 
motion and there was no atrophy of the thigh muscle.  
Instability of the ligaments was also not reported.  
Similarly, his left hip displayed good range of motion and 
arthritis was not diagnosed.  Furthermore, the discrepancy in 
the left leg length, as compared to the right leg, did not 
meet the criteria for a 10 percent rating under DC 5275, 
which requires the shortening of a leg to be between 3.2 and 
5.1 centimeters.  Therefore, he did not meet the criteria for 
a compensable rating for his left knee or hip under any of 
the relevant diagnostic codes.  See 38 C.F.R. § 4.71a, DC's 
5003, 5010, 5255, 5257, 5260 5261, 5275.  

The Board notes that the March 1997 report from J.K., DPM, 
shows that she suspected that the veteran had arthritis of 
the left knee.  However, the diagnosis was not confirmed by 
X-ray at that time, and no further clinical findings related 
to the knee were reported.  He was referred for further 
evaluation.  Additionally, although the veteran complained of 
nerve damage in the leg associated with the fracture, 
residual disability associated with nerve damage was neither 
diagnosed nor demonstrated prior to 1997.  Hence, a 
compensable rating for this aspect of the disability prior to 
June 23, 1997, is also not warranted.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a compensable rating 
for residuals of a left femur fracture prior to June 23, 
1997.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim for an increased (compensable) rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

II.  Increased Rating for Left Knee Arthritis

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran's left 
knee arthritis does not warrant a rating in excess of 
10 percent.  VA examinations in October 1997 and May 1998 
have consistently shown that the veteran has virtually full 
range of motion of the left knee.  Extension was full and 
flexion was to 140 degrees.  However, with consideration of 
the veteran's complaints of pain as well as the clinical 
findings of weakness, crepitus and medial joint tenderness 
associated with his patella and meniscus, and in accordance 
with 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, 
functional impairment comparable to no more than a 10 percent 
rating under DC's 5010-5261 has been demonstrated.  There has 
been no demonstration of functional impairment comparable to 
knee ankylosis, or greater limitation of extension or flexion 
so as to warrant a higher rating under DC 5256, 5260 or 5261.  
There has been no demonstration of left lower extremity 
muscle atrophy or other evidence of disuse associated with 
greater functional impairment.  Therefore, the Board 
concludes that an increased rating for left knee arthritis 
may not be granted.  

The Board has considered whether a separate rating would be 
warranted under DC 5257.  However, upon clinical evaluation 
in October 1997, the lateral ligaments were stable, the 
cruciates were intact, Lachman was negative, and drawer, 
anterior and posterior were negative.  Similar findings were 
found at a VA examination in May 1998.  Upon VA examination 
in February 2000, the examiner commented that the veteran's 
knee ligaments were intact, specifically, the anterior and 
posterior cruciate ligaments, and the medial and lateral 
collateral ligaments.  Consequently, a separate rating under 
DC 5257 would not be appropriate in this case.  See 
VAOPGCPREC 23-97.  Furthermore, as noted above, a separate 
rating has been assigned for the disability associated with 
the left peroneal nerve damage.  

III. Extraschedular Rating

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2001) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule for either disability.  There has been no 
demonstration of frequent hospitalization, nor marked 
interference with employment other than as contemplated by 
the current schedular rating, relative to either disability 
at issue.  



ORDER

A compensable rating for residuals of a fracture of the left 
femur prior to June 23, 1997, is denied.

An increased rating for left knee arthritis, due to a 
fracture of the left femur, is denied.  


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court of 
Appeals for Veterans Claims held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  The Board 
finds that the veteran's representative's April 2002 Written 
Brief Presentation may be accepted as a timely notice of 
disagreement with regard to the issues of entitlement to an 
increased rating for the service-connected unspecified 
chronic disability of the lumbar spine manifested by 
limitation of motion because it was received within one year 
of notice of the April 2001 rating decision that addressed 
that issue.  The RO has not had the opportunity to issue a 
statement of the case.  Consequently, a remand is required.  

Additionally, the RO established service connection for 
disability characterized as "limitation of motion of the 
lumbar spine" without reference to the underlying pathology.  
In this regard, the Board notes that on VA physical 
examination in May 1998, thoracolumbar scoliosis was noted, 
and in its November 1998 decision, the RO held that the 
limitation of motion of the lumbar spine stemmed from an 
altered gait due to disability of the left lower extremity.  
It is also noted, however, that X-ray examination of the 
lumbar spine was not performed.  Identification of the 
underlying pathology which is manifested by limitation of 
motion of the lumbar spine would be useful in evaluating the 
service-connected lumbar spine disability.


Accordingly, the case is remanded for the following:  

The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to its adjudication of 
the issue of entitlement to an increased 
rating for service-connected lumbar spine 
disability manifested by limitation of 
motion.  The RO must specify and identify 
the service-connected underlying 
pathology which is manifested by 
limitation of motion of the lumbar spine.  
Any X-ray examination necessary to 
confirm the underlying pathology should 
be obtained prior to any readjudication 
of the issue.  The veteran should also be 
advised of what actions he must take in 
order to perfect an appeal on this issue 
if he wishes it to be considered by the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

